Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered December 16, 2005, which, to the extent appealed from, granted defendant PMS’s motion for summary judgment on its claim for contractual indemnification against third-party defendants Unisys Electric and Fratello Construction, unanimously affirmed, without costs.
The contractual indemnification provision asserted by PMS is not voided by operation of General Obligations Law § 5-322.1, *325since the provision contains the requisite language limiting the subcontractor’s obligation to that permitted by law (see Dutton v Pankow Bldrs., 296 AD2d 321, 322 [2002], lv denied 99 NY2d 511 [2003]).
Plaintiff, who is not an appellant herein, cannot be heard to challenge the court’s ruling dismissing his claim under Labor Law § 200, and third-party defendant Fratello is in no position to make that argument for him. This appeal is properly limited to the ruling on PMS’s third-party claim for contractual indemnification. We have considered all remaining contentions for affirmative relief and find them without merit. Concur— Tom, J.P, Sullivan, Williams, Buckley and Malone, JJ.